 Case 5:18-cv-00286-MCS-ADS Document 24 Filed 12/29/20 Page 1 of 2 Page ID #:4212




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   LARRY FRADIUE,                               Case No. 5:18-00286 MCS (ADS)

12                              Petitioner,

13                              v.                ORDER ACCEPTING
                                                  REPORT AND RECOMMENDATION OF
14   RAYMOND MADDEN, Warden,                      UNITED STATES MAGISTRATE JUDGE
                                                  AND DISMISSING CASE
15                              Respondent.

16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

18   Answer, Petitioner’s Traverse, and all related filings, along with the Report and

19   Recommendation of the assigned United States Magistrate Judge dated November 16,

20   2020 [Dkt. No. 23].

21         Finding no objections on file, IT IS HEREBY ORDERED:

22         1.     The United States Magistrate Judge’s Report and Recommendation [Dkt.

23                No. 23] is accepted;

24         2.     The Petition is dismissed with prejudice;
 Case 5:18-cv-00286-MCS-ADS Document 24 Filed 12/29/20 Page 2 of 2 Page ID #:4213




 1        3.    The request for evidentiary hearing is denied; and

 2        4.    Judgment is to be entered accordingly.

 3

 4   DATED: December 29, 2020       ____________________________________
                                    THE HONORABLE MARK C. SCARSI
 5                                  United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                              2
